Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 has been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” in figure 4 has been used to designate both lateral pins and punch surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 2 “Rockwell Scale Hardness between 40 HR0C and 50 HRC” should be “Rockwell Scale Hardness between 40 HRC and 50 HRC”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,358,263.
A comparison of the subject matter of claim 1 of the instant application with the claims 1-2 of the Patent shows the following:

Instant Application: 17/745,065
US Patent No. 11,358,263
A hammer comprising:
A hammer comprising:
a handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle;
a handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle;
a head coupled to the mounting portion of the handle and extending in a direction transverse to the longitudinal axis, the head comprising a first material and a keyed hole in a face of the head; and
a head coupled to the mounting portion of the handle and extending in a direction transverse to the longitudinal axis, the head comprising a first material and a keyed hole in a face of the head, and a dovetail projection opposite the keyed hole; 
a striking insert comprising a second material, a striking surface, an inner surface opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface, wherein the keyed projection is coupled to the keyed hole in the face of the head via a press-fit connection, wherein the striking insert further comprises a recess formed in the keyed projection and extending from the inner surface towards the striking surface.
a striking insert comprising a second material, a striking surface, an inner surface opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface, wherein the keyed projection is coupled to the keyed hole in the face of the head, an end of the keyed projection—wherein the striking insert further comprises a recess formed in the keyed projection and extending from the inner surface towards the striking surface; and

Claim 2 (ll. 3-5) the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection

a claw slidably engaged with the dovetail projection of the head via a dovetail connection, the dovetail projection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material is different than the second material; and

wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking insert, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking insert.


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 2 of the instant application with the claim 1 of the Patent shows the following:

Instant Application: 17/745,065
US Patent No. 11,358,263
The hammer of claim 1,
A hammer comprising:
wherein the first material is different than the second material.
(Claim 1, ll. 24-25) wherein the first material is different than the second material


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 13 of the Patent shows the following:

Instant Application: 17/745,065
US Patent No. 11,358,263
A hammer comprising:
A hammer comprising:
a handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle;
a handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle;
a head comprising a first material, a striking portion, and a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle, the head coupled to the mounting portion of the handle and extending along the transverse axis perpendicular to the longitudinal axis; and
a head comprising a first material, a striking portion, and a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle, the head coupled to the mounting portion of the handle and extending along the transverse axis perpendicular to the longitudinal axis; and
a claw comprising a second material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle;
a claw comprising a second material and slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material and the second material are different materials;
wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection linearly decreases as the dovetail projection extends towards the striking portion.
wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 14 of the Patent shows the following:

Instant Application: 17/745,065
US Patent No. 11,358,263
The hammer of claim 10,
The hammer of claim 13,
comprising a striking insert coupled to the striking portion of the head, the striking insert comprising the second material.
further comprising a striking insert coupled to the striking portion of the head, a striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface, the striking insert and the claw comprising the second material.


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,358,263 in view of Lin (US Patent No. 6,928,899).
A comparison of the subject matter of claim 17 of the instant application with the claim 21 of the Patent shows the following:

Instant Application: 17/745,065
US Patent No. 11,358,263
A hammer comprising:
A hammer comprising:
a handle comprising a first material and defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle adjacent to a second end opposite the first end;
a handle comprising a first material and defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle adjacent to a second end opposite the first end;
a head coupled to the mounting portion of the handle and extending along a transverse axis orthogonal to the longitudinal axis, the head comprising a second material, the head further comprising a keyed hole in a face of the head;
a head coupled to the mounting portion of the handle and extending along a transverse axis orthogonal to the longitudinal axis, the head comprising a second material, the head further comprising: a keyed hole in a face of the head; and a dovetail projection, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle;
a striking insert comprising a third material, a striking surface, an inner surface opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface; and
a striking insert comprising a third material, the striking insert further comprising a keyed projection coupled to the keyed hole in the face of the head, the striking insert opposite the dovetail projection along the longitudinal axis;
a claw comprising a fourth material and detachably engaged with the head;
a claw comprising a fourth material and slidably engaged with the head via a dovetail connection,
wherein the first material, the second material, the third material, and the fourth material are each different materials.
wherein the first material, the second material, the third material, and the fourth material are each different materials;


Claim 21 of the patent case lacks wherein the striking surface comprises a striking surface, an inner surface opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface.
Lin discloses a hammer (Figures 1-4) comprising a handle (element 11) having a mounting portion (element 11) and a grip portion (element 12), a head (element 20) coupled to the mounting portion of the handle, a striking insert (element 40), a keyed projection (element 41), and wherein the striking surface comprises a striking surface (element 42), an inner surface (see Detail B in the second annotated figure below (page 14)) opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface (see second annotated figure below (page 14) showing portions of the keyed projection (element 41) extending from the inner surface). It would have been obvious of one of ordinary skill in the art to have modified the apparatus recited in claim 21 of the patent case so that the hammer can have a striking insert with a striking surface and a keyed projection in order to be interchangeable with the head of the hammer while being tightly secured in place during operations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308).
Regarding claim 1, Lin discloses: a hammer (Figures 1-4) comprising: 
a handle (element 11) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion (element 11) on a first end (see Detail A in the annotated figure below) and a grip portion (element 12) on a side surface of the handle (see Detail B in the annotated figure below); 
a head (element 20) coupled to the mounting portion of the handle (see col. 3, ll. 3-4) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 20 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising a keyed hole (element 221) in a face of the head (element 22); and 
a striking insert (element 40) comprising a striking surface (element 42), an inner surface (see Detail B in the second annotated figure below) opposite the striking surface, and a keyed projection (element 41) extending from the inner surface toward the striking surface (see second annotated figure below showing portions of the keyed projection (element 41) extending from the inner surface), wherein the keyed projection is coupled to the keyed hole in the face of the head (see figures 2-3 how element 40 of the striking insert couples in the face of the head (element 20)) via a press-fit connection (The applicant is claiming a product-by-process limitation (press-fit connection), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Lin is the same as or makes the product claimed obvious, meeting the limitation of the claim), wherein the striking insert further comprises a recess (element 41) formed in the keyed projection and extending from the inner surface towards the striking surface (see second annotated figure below showing portions of the keyed projection (element 41) extending from the inner surface).

    PNG
    media_image1.png
    759
    959
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    862
    708
    media_image2.png
    Greyscale


However, Lin appears to be silent wherein his head comprises a first material and the striking insert comprises a second material.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a first material (see col. 2, ll. 1-3) and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide a head that comprises a first material and the striking insert comprises a second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 2, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the first material is different than the second material.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a first material (see col. 2, ll. 1-3) and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10), and wherein the first material is different than the second material (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide wherein the first material is different than the second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 3, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the striking insert comprises steel with a Rockwell Scale Hardness between 40 HROC and 50 HRC.
Thorne further teaches it was known in the art to have a hammer (Figure 1-4 element 10) comprising a striking insert (elements 22/31), wherein the striking insert comprises the striking insert comprises steel (see col. 2, ll. 8-14) a Rockwell Scale Hardness between 40 HROC and 50 HRC (see col. 2, ll. 54-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide wherein the striking insert comprises steel with a Rockwell Scale Hardness between 40 HROC and 50 HRC. Doing so allows the user to have a hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 4, Lin modified discloses: the hammer of claim 1, wherein the recess is centrally located within the keyed projection (see figures 1-2 and second annotated figure above).
Regarding claim 5, Lin modified discloses: the hammer of claim 1, wherein the keyed projection is centrally located within the striking insert (see figures 1-2).
Regarding claim 6, Lin modified discloses: wherein the recess defines a cylindrical shape (see figures 1-3). 
Regarding claim 8, Lin modified discloses: the hammer of claim 1, wherein the keyed hole comprises a lower surface (Detail A) that faces towards the keyed projection (see annotated figure below).

    PNG
    media_image3.png
    790
    479
    media_image3.png
    Greyscale


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) as applied to claim 1 above, and further in view of Chen (US Pub. No. 2011/0314970).
Regarding claim 9, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent comprising a slotted punch comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), a punch surface (element 17)  in the head where the bore terminates; and a magnetic retainer (element 16).

    PNG
    media_image4.png
    648
    822
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide a slotted punch comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer. Doing so allows the insertion of a nail to be arranged onto the slotted punch and held in place by the magnet in order to allow the user to drive the nail onto the work piece without holding the nail during operations.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Hung (US Pub. No. 2018/0207780), Thorne (US Patent No. 6,536,308), LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 17, Lin discloses: a hammer (Figures 1-4) comprising: 
a handle (element 10/11) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion (element 11) on a first end (see Detail A in the annotated figure below) and a grip portion (element 12) on a side surface of the handle adjacent to a second end opposite the first end  (see annotated figure blow showing the grip portion (element 12) on a side surface of the handle (element 11) adjacent to a second end (Detail B) opposite of Detail A); 
a head(element 20) coupled to the mounting portion of the handle (see col. 3, ll. 3-4) and extending along a transverse axis orthogonal to the longitudinal axis (see Y-Y axis shows element 20 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising a keyed hole (element 221) in a face of the head (element 22); 
a striking insert (element 40) comprising a striking surface (element 42), an inner surface (see Detail B in the second annotated figure below) opposite the striking surface, and a keyed projection (element 41) extending from the inner surface toward the striking surface (see second annotated figure below showing portions of the keyed projection (element 41) extending from the inner surface); and 
a claw  (see Detail C in the annotated figure below).

    PNG
    media_image5.png
    789
    959
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    862
    708
    media_image2.png
    Greyscale

However, Lin appears to be silent wherein the handle comprises a first material, the head comprising a second material, the striking insert comprising a third material, the claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Hung teaches it was known in the art to have hammer (Figures 1-7) comprising a handle (element 10), a first working portion (element 30), and a second working portion (element 20) that are detachably connected from one another (see paragraph 0018), and further discloses that the handle comprises a first material (see paragraph 0018 and 0021 where the prior art states that the material “may be made of a light material, such as aluminum or plastic steel”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Hung to provide wherein the handle comprises a first material. The motivation for doing so allows the user to have a hammer comprising of multiple separate parts that can be detached from the handle and consequently, a new working portion can be connected with the handle 10 when any one of the working portions is damaged as disclosed by Hung (see paragraph 0021). Furthermore, because the handle is made of a light material different from the heavy materials of the working portions the weight of and the cost for manufacturing the hand tool can be effectively reduced as disclosed by Hung (see paragraph 0021).
However, Lin modified appears to be silent wherein the head comprising a second material, the striking insert comprising a third material, the claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a second material (see col. 2, ll. 1-3), and a striking insert comprising a third material (see col. 2, ll. 8-10) which are different from each other (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Thorne to provide wherein a head that comprises a first material and a striking insert comprises a second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
However, Lin further modified appears to be silent wherein the claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10), a claw (element 13), and wherein the claw is detachably engaged with the head (see col. 2, ll. 76-86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Schweigert to provide wherein the claw is detachably engaged with the head. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device.
However, Lin further modified appears to be silent wherein the claw comprises a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to provide wherein the claw comprising a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts made up of different materials in order to provide improved physical and mechanical properties to the hammer while also allowing the user to interchange damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Regarding claim 18, Lin further modified discloses: the hammer of claim 17, wherein the keyed projection is coupled to the keyed hole in the face of the head (see figures 1-3), wherein the striking insert comprises a recess (element 41) formed in the keyed projection and extending from the inner surface towards the striking surface (see second annotated figure below showing portions of the keyed projection (element 41) extending from the inner surface).

    PNG
    media_image2.png
    862
    708
    media_image2.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Hung (US Pub. No. 2018/0207780), Thorne (US Patent No. 6,536,308), LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347) as applied to claim 17 above, and further in view of Chen (US Pub. No. 2011/0314970).
Regarding claim 20, Lin modified discloses all limitations as stated in the rejection of claim 17, but appears to be silent comprising a slotted punch comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), a punch surface (element 17)  in the head where the bore terminates; and a magnetic retainer (element 16).

    PNG
    media_image4.png
    648
    822
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide a slotted punch comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer. Doing so allows the insertion of a nail to be arranged onto the slotted punch and held in place by the magnet in order to allow the user to drive the nail onto the work piece without holding the nail during operations.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US Patent No. 5,216,939) in view of Lin (US Patent No. 6,928,899) and Thorne (US Patent No. 6,536,308).
Regarding claim 1, Swenson discloses: a hammer (Figures 1-10) comprising: 
a handle (Detail A) defining a longitudinal axis (X-X axis), the handle comprising a mounting portion (Detail B) on a first end (Detail C); 
a head (Detail D) coupled to the mounting portion of the handle (see annotated figure below) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows Detail D (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising a first material and a keyed hole (Detail D and see also col. 2, ll. 60) in a face (element 62) of the head; and 
a striking insert (see annotate figure below) comprising a striking surface (element 32), an inner surface (element 58) opposite the striking surface (see figure 2), and a keyed projection (element 48) extending from the inner surface toward the striking surface (see figure 2), wherein the keyed projection is coupled to the keyed hole in the face of the head via a press-fit connection The applicant is claiming a product-by-process limitation (press-fit connection), MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Swenson is the same as or makes the product claimed obvious, meeting the limitation of the claim), wherein the striking insert further comprises a recess (Detail E and see also col. 3, ll. 30-34) formed in the keyed projection and extending from the inner surface towards the striking surface (see annotated figure below).

    PNG
    media_image6.png
    538
    565
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    676
    375
    media_image7.png
    Greyscale

However, Swenson appears to be silent wherein the handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a grip portion on a side surface of the handle, the head comprises a first material, and the striking insert comprises a second material.
Lin teaches it was known in the art to have a hammer (Figures 1-4) comprising:  a handle (element 11), wherein the handle defining a longitudinal axis (X-X axis)  extending lengthwise through the handle (see annotated figure below) and the handle comprising a grip portion (element 12) on a side surface of the handle (see Detail B in the annotated figure below).

    PNG
    media_image1.png
    759
    959
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson to incorporate the teachings of Lin to provide wherein the handle defining a longitudinal axis extending lengthwise through the handle and the handle comprising a grip portion on a side surface of the handle. Doing so provides a handle comprising a grip portion in order to provide a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle.
However, Swenson modified appears to be silent wherein the head comprises a first material and the striking insert comprises a second material.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a first material (see col. 2, ll. 1-3) and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Swenson to incorporate the teachings of Thorne to provide a head that comprises a first material and the striking insert comprises a second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 7, Swenson modified discloses: the hammer of claim 1, wherein the recess in the keyed projection of the striking insert terminates within the striking insert such that the recess consists of only a single opening in the keyed projection (see annotated figure below showing the recess (Detail E) terminating to the surface (element 50) which is within the striking insert and is the only single opening in the keyed projection (element 48)).

    PNG
    media_image8.png
    676
    375
    media_image8.png
    Greyscale


Claims 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US Patent No. 5,216,939) in view of Lin (US Patent No. 6,928,899) Hung (US Pub. No. 2018/0207780), Thorne (US Patent No. 6,536,308), LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 17, Swenson discloses: a hammer (Figures 1-10) comprising: 
a handle (Detail A) defining a longitudinal axis (X-X axis), the handle comprising a mounting portion Detail B) on a first end (Detail C); 
a head (Detail D) coupled to the mounting portion of the handle (see annotated figure below) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows Detail D (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising a keyed hole (Detail D and see also col. 2, ll. 60) in a face (element 62) of the head; 
a striking insert (see annotate figure below) comprising a striking surface (element 32), an inner surface (element 58) opposite the striking surface (see figure 2), and a keyed projection (element 48) extending from the inner surface toward the striking surface (see figure 2).
However, Swenson appears to be silent wherein the handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a grip portion on a side surface of the handle, the handle comprises a first material, the head comprising a second material, the striking insert comprising a third material, a claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Lin teaches it was known in the art to have a hammer (Figures 1-4) comprising:  a handle (element 11), wherein the handle defining a longitudinal axis (X-X axis)  extending lengthwise through the handle (see annotated figure below) and the handle comprising a grip portion (element 12) on a side surface of the handle (see Detail B in the annotated figure below).

    PNG
    media_image1.png
    759
    959
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson to incorporate the teachings of Lin to provide wherein the handle defining a longitudinal axis extending lengthwise through the handle and the handle comprising a grip portion on a side surface of the handle. Doing so provides a handle comprising a grip portion in order to provide a slip-resistant handle that frictionally resists inadvertent slipping of the user’s grip of the handle.
However, Swenson modified appears to be silent wherein the handle comprises a first material, the head comprising a second material, the striking insert comprising a third material, a claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Hung teaches it was known in the art to have hammer (Figures 1-7) comprising a handle (element 10), a first working portion (element 30), and a second working portion (element 20) that are detachably connected from one another (see paragraph 0018), and further discloses that the handle comprises a first material (see paragraph 0018 and 0021 where the prior art states that the material “may be made of a light material, such as aluminum or plastic steel”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Swenson to incorporate the teachings of Hung to provide wherein the handle comprises a first material. The motivation for doing so allows the user to have a hammer comprising of multiple separate parts that can be detached from the handle and consequently, a new working portion can be connected with the handle 10 when any one of the working portions is damaged as disclosed by Hung (see paragraph 0021). Furthermore, because the handle is made of a light material different from the heavy materials of the working portions the weight of and the cost for manufacturing the hand tool can be effectively reduced as disclosed by Hung (see paragraph 0021).
However, Swenson modified appears to be silent wherein the head comprising a second material, the striking insert comprising a third material, a claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a second material (see col. 2, ll. 1-3), and a striking insert comprising a third material (see col. 2, ll. 8-10) which are different from each other (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Swenson to incorporate the teachings of Thorne to provide wherein a head that comprises a first material and a striking insert comprises a second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
However, Swenson modified appears to be silent wherein a claw comprising a fourth material and detachably engaged with the head, and wherein the first material, the second material, the third material, and the fourth material are each different materials.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10), and wherein a claw (element 13) is detachably engaged with the head (see col. 2, ll. 76-86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Swenson to incorporate the teachings of Schweigert to provide wherein the claw is detachably engaged with the head. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device.
However, Swenson modified appears to be silent wherein the claw comprises a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to provide wherein the claw comprising a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts made up of different materials in order to provide improved physical and mechanical properties to the hammer while also allowing the user to interchange damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Regarding claim 18, Swenson modified discloses: the hammer of claim 17, wherein the keyed projection is coupled to the keyed hole in the face of the head (see figures 1 and 7), wherein the striking insert comprises a recess (Detail E and see also col. 3, ll. 30-34)  formed in the keyed projection and extending from the inner surface towards the striking surface (see annotated figure below).

    PNG
    media_image9.png
    807
    425
    media_image9.png
    Greyscale

Regarding claim 19, Swenson modified discloses: the hammer of claim 18, wherein the recess in the keyed projection of the striking insert terminates within the striking insert such that the recess consists of only a single opening in the keyed projection (see annotated figure above showing the recess (Detail E) terminating to the surface (element 50) which is within the striking insert and is the only single opening in the keyed projection (element 48)).

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 recites limitations related to the hammer and specifically wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection linearly decreases as the dovetail projection extends towards the striking portion.
The teaching of Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (Figure 5) with a T-Channel that interacts with a tongue (element 13) of the claw in order to connect with each other. However, the above reference differentiates in structure and does not disclose the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection linearly decreases as the dovetail projection extends towards the striking portion.
The teaching of Gerber Jr. (US Patent No. 6,347,562) teaches it was known in the art to have a hammer (element 10) comprising a striking insert (element 20), head (element 12) and interchangeable claw (element 18). However, the above reference differentiates in structure wherein the dovetail connection between the claw and head comprises a rectangular/polygonal shaft (element 36) that utilizes a guide shaft (element 26) and ball/spring assemblies (element 22) in order to engage both of the parts together, but does not disclose wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection linearly decreases as the dovetail projection extends towards the striking portion.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/11/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723